    Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 1 of 13 PageID #:347




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

James M. Sweeney and International              )
Union of Operating Engineers Local 150,         )
AFL-CIO,                                        )
                                                )
               Plaintiffs,                      )
                                                )      Case No. 18-cv-1362
       v.                                       )
                                                )      Judge: Sharon Johnson Coleman
Kwame Raoul, in his official capacity as        )      Magistrate Judge: Young B. Kim
Attorney General for the State of Illinois;     )
and Kimberly Stevens, in her official           )
capacity as Executive Director of the           )
Illinois Labor Relations Board,                 )
                                                )
               Defendants.                      )

             LOCAL 150’s BRIEF IN SUPPORT OF SUMMARY JUDGMENT

                                              Introduction

       Anticipating the decision at which the Supreme Court ultimately arrived in Janus v.

AFSCME Council 31, 585 U.S. ___, 138 S.Ct. 2448 (June 27, 2018), Plaintiffs James M. Sweeney

(“Sweeney”) and Local 150 of the International Union of Operating Engineers, AFL-CIO (“Local

150”), filed this lawsuit (Doc. #1). Local 150 alleged that if the Supreme Court ruled that “fair

share” fees nonmembers of public employee unions were required to pay under Illinois law are

unconstitutional, then the concomitant duty of Illinois public employee unions to represent

nonmembers fairly in grievance-arbitration proceedings is likewise unconstitutional.

       On February 6, 2019, this Court denied Defendants’ Motion to Dismiss (Doc. #52). In its

decision, the Court found that Local 150 had standing to bring its Complaint, and that its claims

were ripe for review as facial challenges to the IPLRA. Sweeney v. Madigan, 359 F. Supp. 3d 585

(2019). As this Court explained (id. at 590):
     Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 2 of 13 PageID #:347




       Although it may be true that nothing has changed except for the Supreme Court’s
       decision in Janus, that decision altered the nature of the plaintiffs’ preexisting
       statutory obligations and created the imminent constitutional injury alleged to exist
       here. This injury is sufficient to establish both that standing exists and that there is
       a dispute ripe for resolution with respect to the plaintiffs’ claims arising directly
       from their duty of representation.

       On April 19, 2019, this Court ordered the parties to file cross-motions for summary

judgment (Doc. #65). For the reasons stated below, Local 150 is entitled to summary judgment in

its favor and against the State Defendants.

                                        Statement of Facts

A.     Public Sector Collective Bargaining in Illinois

       In Abood v. Detroit Board of Education, 431 U.S. 209 (1977), the Supreme Court ruled

that unions representing public employees could constitutionally assess nonmembers an “agency

fee” for representing them in collective bargaining. Janus, 138 S.Ct. at 2460-2461. While unions

could not require nonmembers to support political causes with which they disagreed, the First

Amendment did not bar compelled payments of fees to be used in support of collective bargaining,

contract-administration, and enforcement. Id.

       In the wake of Abood, many states including Illinois began to consider legislation that

would regulate labor relations and collective bargaining in the public sector. According to one

contemporary commentary, 1 in 1984, “Illinois granted public employees legally protected

bargaining rights through the enactment of the Illinois Public Labor Relations Act (IPLRA) and

the Illinois Educational Labor Relations Act (IELRA).” Whiteside, supra at 883. In so doing, the

authors observe “the legislature…expressly stated that it intended to follow the National Labor

Relations Act (NLRA) to the extent feasible.” Id.



1
 S. Whiteside, et al., “Illinois Public Labor Relations Laws: A Commentary and Analysis,” 60 CHICAGO-
KENT LAW REVIEW 883 (Art. 6, October 1984).
                                                  2
     Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 3 of 13 PageID #:347




       The Illinois legislature did this in several ways. It adopted the “majority rule” model of

the NLRA which provided for employer recognition of an exclusive bargaining representative by

virtue of a state labor board-conducted secret-ballot election, or by voluntary recognition of a

representative of a majority of its employees. Whiteside, supra at 892-896; currently cited as

5 ILCS 315/6(c). It also adopted a “duty of fair representation” provision which “reflects judicial

rulings in fair representation cases in the private sector.” Whiteside, supra at 923; 5 ILCS 315/6(d).

And the legislature authorized public employers and exclusive representatives “to negotiate for a

provision…requiring ‘fair share’ payments from non-union members.” Whiteside, supra at 924; 5

ILCS 315/6(e). As this Court observed in its previous decision in Sweeney v. Madigan, 359 F.

Supp. 3d 585, 588 (2019):

       In exchange for conferring this exclusivity, the IPLRA requires that exclusive
       representatives must represent all public employees in a bargaining unit, including
       those who are not union members. 5 ILCS 315/6(d). To offset this burden, IPLRA
       allowed a labor union that is an exclusive representative to charge non-member
       bargaining unit employees agency fees, commonly described as “fair share” fees,
       to compensate for activities germane to the collective bargaining process.
       5 ILCS 315/6(e).

As the commentators point out, “it was the legislature’s expressed intention that the fair share

provisions in both Acts comport with existing judicial precedent” and in express reliance upon

Abood. Whiteside, supra at 924 and fn. 264.

B.     Local 150’s Representation of Public Employees

       Plaintiff Local 150 of the International Union of Operating Engineers, AFL-CIO (“Local

150” or the “Union”), is a labor organization and unincorporated association with its primary office

in Countryside, Illinois (Local 150’s Statement of Uncontested Material Facts, (“Facts”) ¶ 1).

Local 150 represents over 23,000 members, over 3,000 of whom are employees covered by the

Illinois Public Labor Relations Act (IPLRA), 5 ILCS 315/1, et seq. (id.). Plaintiff James M.



                                                  3
    Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 4 of 13 PageID #:347




Sweeney is the President-Business Manager of Local 150 and a member of the Union (Facts ¶ 2).

       In about 1989-1990, Local 150 began organizing public employees outside the City of

Chicago (Facts ¶ 9). It was the Union’s experience that as communities in the Chicago suburbs

and elsewhere in Illinois matured, they began to self-perform maintenance of roads, sewer and

water systems, and a variety of other tasks which involved the operation of heavy construction

equipment (id.). Since 1989, Local 150 has organized and represented employees in the public

works, sewer and water, and other departments in municipalities throughout northern Illinois and

northwest Indiana (Facts ¶ 10). Local 150 currently represents approximately 3,300 employees in

about 133 bargaining units of public employees employed by municipalities and other units of

local government (id.).

       Local 150 employs nine staff members in the Union’s Public Sector Department to

represent public employees (Facts ¶ 11). That Department consists of three attorneys whose

primary responsibilities include litigation before state agencies including the Illinois Labor

Relations Board and state and federal courts; contract negotiations with public employers; and

arbitration of contract disputes; four Business Agents who represent employees in resolving day-

to-day disputes, assisting employees in resolving grievances, and responding to employer requests

(id.); and at least two clerical employees (id.). These staff members report to Sweeney as well as

two other Officers of the Union working out of the Countryside Union Hall (id.).

       The total cost of Local 150’s Public Sector Department in 2018 was $5,083,445.00 (Facts

¶ 12). This includes employees’ salaries and benefits; prorated costs of office space, utilities, and

other charges; and automobiles used by staff to service the public employee bargaining units (id.).




                                                 4
    Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 5 of 13 PageID #:347




       Throughout the time Local 150 has represented public employees in Illinois, it has

negotiated union security clauses into the collective bargaining agreements with public employers

which include “fair share” provisions (Facts ¶ 13). Those provisions typically read (id.):

       SECTION 18.2            Fair Share

       Any present employee who is not a member of Local Union #150 shall, as a
       condition of employment, be required to pay a Fair Share (not to exceed the amount
       of Union dues) of the cost of the collective bargaining process, contract
       administration in pursuing matters affecting wages, hours, and other conditions of
       employment, but not to exceed the amount of dues uniformly required by members.
       All employees hired on or after the effective date of this Agreement and who have
       not made application for membership shall, on or after the thirtieth (30th) day of
       their employment, also be required to pay a Fair Share as defined above.

       Since the decision by the Supreme Court last year in Janus), approximately 30 public

employees represented by Local 150 have resigned their membership in the Union and/or ceased

paying fair share fees formerly required of them under state law which is now determined to be

unconstitutional (Facts ¶ 14). Full dues and fees paid by public sector members to Local 150

averaged $1,680.00 for the year of 2018 (Facts ¶ 17). The dues or fair share fees lost to Local 150

easily exceed $50,000.00 per year (id.). Nevertheless, despite this loss of revenue, Local 150’s

staff has remained unchanged and its costs have incrementally increased (id.).

       Resignation letters received by President-Business Manager James M. Sweeney’s office

from public employees represented by Local 150 include, in part, the request that the Union

“immediately cease deducting all dues, fees, and political contributions from my wages, as is my

constitutional right in light of the U.S. Supreme Court’s ruling in Janus v. AFSCME.” (Facts ¶ 19).

These letters also include the demand that despite their refusal to pay “all dues, fees, and political

contributions,” “the union must continue to represent me fairly and without discrimination in

dealings with my employer and cannot, under any circumstances, deny me any wages, benefits, or

protections provided under the collective bargaining agreement with my employer.” (id.).

                                                  5
    Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 6 of 13 PageID #:347




       Local 150 objects to the compelled representation imposed upon it by Illinois law in

processing grievances for nonmembers who refuse to pay full dues or fair share fees (Facts ¶ 20).

The Union’s members are now required to subsidize speech on behalf of nonmembers and

associate with them in violation of their First Amendment rights. After Janus, the provisions of

the IPLRA compelling Local 150 and its members to process grievances for nonmembers are

unconstitutional.

                                            Argument

       This case presents an issue that is the mirror image of Janus: Whether the Union and its

individual dues-paying members can be compelled by the State to subsidize the speech of

nonmembers and/or associate with them? The holding in Janus is therefore controlling (138 S.Ct.

at 2459-2460):

       [The Illinois law which] forced [public employees] to subsidize a union, even if
       they chose not to join and strongly object to the positions the union takes in
       collective bargaining and related activities…violates the free speech rights of non-
       members by compelling them to subsidize private speech on matters of substantial
       public concern.

Therefore, that same Illinois law which compels Local 150 and its members over their objections

to subsidize the speech of nonmembers and associate with them in processing grievances and

representing them in arbitrations is likewise unconstitutional.

       The principle upon which the Supreme Court based its holding in Janus is fundamental.

The First Amendment rights to speak and associate include the concomitant rights not to do so.

Janus, 138 S.Ct. at 2463, relying on Wooley v. Maynard, 430 U.S. 705, 714 (1977) (freedom of

speech “includes both the right to speak freely and the right to refrain from speaking at all”);

Roberts v. United States Jaycees, 468 U.S. 609, 623 (1984) (“Freedom of association…plainly

presupposes a freedom not to associate”).



                                                 6
    Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 7 of 13 PageID #:347




       The State of Illinois compels Local 150 and its members to speak for nonmembers and to

associate with them. The IPLRA adopts the common labor relations regime of “exclusive

representation.” 5 ILCS 315/6(d) (Facts ¶ 6). So long as the union represents a majority of the

employees in any given bargaining unit, the employees in the minority cannot represent themselves

or choose another agent without first displacing the original. See, e.g., Stahulak v. City of Chicago,

184 Ill. 2d 176, 184 (1998) (“In exchange for benefits provided by collective bargaining

agreement, [employee] gave up his individual right to bargain with the City”). But in order to

protect the rights of the minority, the IPLRA adopts the duty of fair representation. 5 ILCS

315/10(b)(i)(ii). The exclusive bargaining representative cannot discriminate against nonmembers,

and must represent them fairly, honestly, and in good faith. 5 ILCS 315/6(d), 10(b)(1)(ii); Metro.

All. of Police v. State Labor Relations Bd., Local Panel, 345 Ill. App. 3d 579, 587 (1st Dist. 2003),

c.f., Vaca v. Sipes, 386 U.S. 171, 190 (1967) (a breach of the duty of fair representation occurs

only when a union’s conduct towards a bargaining unit member is “arbitrary, discriminatory, or in

bad faith”), Steele v. Louisville Railroad, 323 U.S. 192 (1944) (under the Railway Labor Act, 45

U.S.C. § 151 et seq., exclusive representative of employees has duty to represent all bargaining

unit members “without hostile discrimination, fairly, impartially and in good faith”).

       The same section of the IPLRA which requires a union to represent fairly all employees in

the bargaining unit allows unions to negotiate provisions requiring payment of fair share fees

which it can charge nonmembers for the cost of representation as a condition of employment.

5 ILCS 315/5(d)(e). Under this fair share structure, each employee in the bargaining unit is paying

his or her equal share of the cost of representation, and no employee is forced to subsidize the

representation of another employee. The proximity of these two subsections, and the legislative

history, shows the obligations of fair representation and fair payment of fees were mutual.



                                                  7
     Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 8 of 13 PageID #:347




          Now that collective bargaining and contract administration are protected by the First

Amendment, but nonmembers need not pay for those services, the Union and its members have

the right not to subsidize the speech of nonmembers and need not association with them. To the

extent Illinois law compels Local 150 and its members to represent nonmembers, the statutory

duty of fair representation is unconstitutional.

A.        After Janus, the IPLRA Violates Local 150’s Rights Under the First Amendment
          First, the IPLRA’s duty of fair representation requirement violates union members’ and

unions’ First Amendment rights by compelling them to subsidize the speech of nonmembers.

Second, the duty of fair representation compels union members to associate with nonmembers.

Each of these injuries is caused by the text of the IPLRA now rendered unconstitutional by Janus.

          The rights of individual employees to organize unions have long been considered

“fundamental,” Jones & Laughlin Steel, Inc. v. NLRB, 301 U.S. 1, 33 (1937) (“the right of

employees to self-organization and to select representatives of their own choosing for collective

bargaining or other mutual protection without restraint or coercion by their employer…is a

fundamental right.”). As the Supreme Court explained in Thomas v. Collins, 323 U.S. 516, 532

(1995):

          Free discussion concerning the condition in industry and the causes of labor
          disputes appears to us indispensable to the effective and intelligent use of the
          processes of popular government to shape the destiny of modern industrial
          society…The right thus to discuss, and inform people concerning, the advantages
          and disadvantages of union and joining them is protected not only as a part of free
          speech, but as part of free assembly.

It is well settled that unions have free speech rights protected by the First Amendment. Knox v.

SEIU Local 1000, 567 U.S. 298, 321-322 (2012), relying on Citizens United v. Federal Election

Commission, 558 U.S. 310 (2010). It is now clear that union members and nonmembers need not




                                                   8
    Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 9 of 13 PageID #:347




associate with each other, Janus, 138 S.Ct. at 2463-2464; nor can they be compelled to support

each other’s speech. Id.

       In Janus, the U.S. Supreme Court held that a union’s representation of a public sector

bargaining unit was speech. Janus, 138 S.Ct. at 2464. The Court then held that a “fair share

scheme” compelling a nonmember to subsidize the speech of the union violated the First

Amendment. Id. “In simple terms,” the Court explained, “the First Amendment does not permit

the government to compel a person to pay for another’s speech just because the government thinks

that speech furthers the interests of the person who does not want to pay.” Id. at 2467.

       Following the Janus decision, the cost of the Union’s representation shifted from each

employee in the bargaining unit to only the union members in the bargaining unit. By statutorily

requiring the Union to represent nonmembers via Section 10(b)(1)(ii) of the IPLRA, the members

and/or union are now forced to subsidize the speech of the nonmembers in the bargaining unit.

The alternative is to reduce services as revenues decline. But this too violates the rights of the

Union and its members by burdening their speech. As stated in Janus, “Compelling a person to

subsidize the speech of other private speakers raises…First Amendment concerns” similar to

forcing them to “voice ideas with which they disagree,” and “cannot be casually allowed.” 138

S.Ct. at 2464-2465 (emphasis added). Hence, the Janus Court found, “the Illinois scheme cannot

survive under even the more permissive standard applied” to commercial speech—“exacting

scrutiny.” Id. at 2465.

       Section 10(b)(1) of the IPLRA requires unions to represent nonmembers during collective

bargaining and throughout the grievance procedure. 5 ILCS 315/10(b)(1)(ii); see also Cintron v.

AFSCME, Council 31, No. S-CB-16-032, p. 1, 34 PERI ¶ 105 (ILRB Dec. 13, 2017) (union may

not intentionally direct “animosity” toward nonmembers based on their “dissident union



                                                9
   Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 10 of 13 PageID #:347




practices”). This same Section of the IPLRA also allowed unions to charge nonmembers for the

cost of union representation. 5 ILCS 315/10(b)(1)(ii).

       In Janus, the Court reaffirmed that “[t]he right to eschew association for expressive

purposes is likewise protected” by the First Amendment. 138 S. Ct. at 2463; see also Pacific Gas

& Elec. Co. v. Public Util. Comm’n of Cal., 475 U.S. 1, 9 (1986) (“forced associations that burden

protected speech are impermissible”). The Court held that the First Amendment prohibits states

from compelling nonmembers to associate with unions by paying fair share fees. 138 S.Ct. at

2463-2468. Accordingly, it necessarily follows that unions and union members have the right

under the First Amendment to refuse to associate with free-riding nonmembers. These free-riders

increase the financial burden on dues-paying members and adversely affect the members ability to

pursue collective efforts.

       However, the First Amendment right of Local 150 and its members to eschew association

currently is prevented by Section 10(b)(1) of the IPLRA. Local 150 fully intends to honor its

obligations as the exclusive representative of the employees it represents in negotiating contracts

which apply equally to everyone (Facts ¶ 22). The Union has represented nonmembers in

arbitration proceedings in the past and will continue to do so as is required by law (id.). Under

current law, Local 150 would violate the IPLRA by refusing to represent a nonmember employee

based on that employee’s membership status. If Section 10(b)(1)(ii) of the IPLRA were struck

down as unconstitutional, Local 150 and its members would be permitted to exercise freely their

right to associate without the consequence of being penalized for violating the IPLRA.

       The Janus decision made clear that collective bargaining is speech and representation by a

union is an associational right, and both are protected by the First Amendment. 138 S.Ct. at 2475-

2477. However, Section 10(b)(1)(ii) of the IPLRA as written, compels Union Plaintiffs to speak



                                                10
     Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 11 of 13 PageID #:347




on behalf of and associate with nonmembers. Local 150 asks this Court to consider the legal

question of whether the Union and its members have the same First Amendment rights as Janus

granted to nonmembers. If this Court agrees, the appropriate remedy is to strike down Section

10(b)(1)(ii) of the IPLRA as unconstitutional to the extent it requires the Union to represent

nonmembers in disciplinary proceedings.

B.      After Janus, Unions Can Require Nonmembers to Pay for Services or Deny Them
        Representation

        In Janus, the Supreme Court recognized that unions have alterative means “significantly

less restrictive of associational freedoms” than the imposition of agency fees in the representation

of nonmembers in disciplinary matters. 138 S.Ct. at 2468. Ordinarily, “the union is required by

law to provide fair representation for all employees in the unit, members and non-members alike.”

Id. at 2460. The Court recognized, however, that “as a practical matter” when a union controls the

grievance process, “it may…effectively subordinate ‘the interests of [an] individual employee…to

the collective interests of all employees in the bargaining unit.’” Id. at 2468, quoting Alexander v.

Gardner-Denver Co., 415 U.S. 36, 58 n.19 (1974); citing with approval Mahoney v. Chicago, 293

Ill.App. 3d 69, 73-74 (1997) (union has discretion to refuse to process a grievance provided it does

not act arbitrarily or in bad faith (internal quotations omitted)). Id. Hence, the Court concluded

(id. at 2468-2469) (internal citation omitted):

        In any event, whatever unwanted burden is imposed by the representation of
        nonmembers in disciplinary matters can be eliminated “through means significantly
        less restrictive of associational freedoms” than the imposition of agency fees…
        Individual nonmembers could be required to pay for that service or could be denied
        union representation altogether.

        The arbitration of individual employee disciplinary grievances can be an expensive

enterprise (Facts ¶ 18). Such cases can routinely exceed $5,000 in out of pocket costs alone (id.).

Local 150 has arbitrated such grievances in the past and will continue to do so as is required by

                                                  11
   Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 12 of 13 PageID #:347




law (Facts ¶ 22). It is fundamentally unfair, however, for the Union and its members to subsidize

nonmembers in resolving their individual disputes. To be compelled to do so under penalty of an

unfair labor practice proceeding – to speak for and associate with – nonmembers in an arbitration

proceeding violates the First Amendment rights of the Union and its members. The Supreme

Court’s suggested alternative is an appropriate way to avoid the Constitutional problem presented

by the IPLRA’s duty of fair representation provisions. Now that the fair share fee component of

the statute has been eliminated, the concomitant obligation of fair representation of nonmembers

- at least with respect to grievance processing for free - should likewise fall.

                                             Conclusion

       For all the above reasons, the Court should grant Local 150’s Motion for Summary

Judgment.

Dated: July 18, 2019                           Respectfully submitted,

                                               By: /s/ Dale D. Pierson
                                                   One of the Attorneys for Plaintiffs

Attorneys for Plaintiffs:
Dale D. Pierson (dpierson@local150.org)             Marc R. Poulos (mpoulos@iiiffc.org)
Kenneth Edwards (kedwards@local150.org)             Kara M. Principe (kprincipe@iiiffc.org)
Elizabeth A. LaRose (elarose@local150.org)          Joseph Sweeney (jsweeney@iiiffc.org)
Robert A. Paszta (rpaszta@local150.org)             Indiana, Illinois, Iowa Foundation
James Connolly, Jr. (jconnolly@local150.org)        for Fair Contracting
Local 150 Legal Department                          6170 Joliet Road
6140 Joliet Road                                    Countryside, IL 60525
Countryside, IL 60525                               Ph. 815/254-3332; Fx. 815/254-3525
Ph. 708/579-6663; Fx. 708/588-1647




                                                  12
   Case: 1:18-cv-01362 Document #: 71 Filed: 07/18/19 Page 13 of 13 PageID #:347




                              CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that on July 18, 2019, he
electronically filed the foregoing with the Clerk of Court using the CM/CM/ECF system which
sent notification to the following:

                        Thomas A. Ioppolo (tioppolo@atg.state.il.us)
                             Illinois Attorney General’s Office
                           100 West Randolph Street, 13th Floor
                                     Chicago, IL 60601
                                      Ph. 312/814-7198

                                          By: /s/ Dale D. Pierson
                                              One of the Attorneys for Plaintiffs




Attorneys for Plaintiffs:
Dale D. Pierson (dpierson@local150.org)        Marc R. Poulos (mpoulos@iiiffc.org)
Kenneth Edwards (kedwards@local150.org)        Kara M. Principe (kprincipe@iiiffc.org)
Elizabeth A. LaRose (elarose@local150.org)     Joseph Sweeney (jsweeney@iiiffc.org)
Robert A. Paszta (rpaszta@local150.org)        Indiana, Illinois, Iowa Foundation
James Connolly, Jr. (jconnolly@local150.org)   for Fair Contracting
Local 150 Legal Department                     6170 Joliet Road
6140 Joliet Road                               Countryside, IL 60525
Countryside, IL 60525                          Ph. 815/254-3332; Fx. 815/254-3525
Ph. 708/579-6663; Fx. 708/588-1647
